     Case 2:18-cv-02684-EJM Document 171 Filed 06/23/20 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Deshawn Briggs, et al.,                          No. CV-18-02684-PHX-EJM
10                  Plaintiffs,                        ORDER
11    v.
12    County of Maricopa, et al.,
13                  Defendants.
14
15          Pending before the Court is a Motion to Substitute Plaintiff (Doc. 155) filed by

16   Antonio Pascale (“A. Pascale”), the son of named plaintiff Mark Pascale (“Decedent”),

17   who recently passed away (Doc. 135). A. Pascale is the court-appointed personal
18   representative of Decedent’s estate and asks this Court to substitute him for Decedent as a

19   named plaintiff in this suit.

20           All appropriate responses and replies have been filed, and the Court finds this

21   matter suitable for decision without oral argument. For the reasons explained below, the

22   Court will grant the motion.

23   I.     FACTUAL AND PROCEDURAL BACKGROUND
24          In September of 2017, Decedent was charged with marijuana possession. (Doc. 110

25   ¶ 248; Doc. 159 at 2). The prosecutor in Decedent’s case offered that if Decedent consented

26   to participate in the Marijuana Deferred Prosecution Program (“MDPP”) for 90 days and

27   completed all program requirements, criminal proceedings would be suspended. (Doc. 110

28   ¶ 249; Doc. 159 at 2). Decedent agreed to the prosecutor’s offer and entered MDPP on
     Case 2:18-cv-02684-EJM Document 171 Filed 06/23/20 Page 2 of 11



 1   November 17, 2017. (Doc. 155 at 2).
 2          After 90 days in MDPP, Decedent had complied with all program requirements
 3   except for the payment of required program fees. (Id.). As a result, his required
 4   participation in the program was extended pending payment. (Id.). Decedent was required
 5   to pay for drug and alcohol testing three times per week while he remained enrolled in
 6   MDPP. (Doc. 110 ¶ 276; Doc. 159 at 2). Decedent satisfied all payments and finally
 7   graduated from MDPP on June 9, 2018,1 almost seven months after he first enrolled in the
 8   program. (Doc. 155 at 2). On September 5, 2018, the court dismissed all criminal charges
 9   against Decedent. (Doc. 159 at 2).
10          On August 23, 2018, Plaintiffs filed their initial class action complaint with this
11   Court alleging multiple causes of action under § 1983 for wealth-based discrimination in
12   violation of their Fourteenth Amendment rights, (Doc. 1 ¶¶ 351–56, 363–70), and
13   unreasonable search and seizure in violation of their Fourth and Fourteenth Amendment
14   rights, (Id. ¶¶ 357–62). This case is now proceeding on the second amended complaint,
15   filed by Plaintiffs on September 23, 2019. (Doc. 110). Plaintiffs are seeking compensatory
16   damages, punitive damages, damages for pain and suffering, and declaratory and injunctive
17   relief. (Id. ¶¶ 489–90, 514–15).
18          On October 27, 2019, Decedent unexpectedly died of causes unrelated to the present
19   suit. (Doc. 155 at 2). A. Pascale, Decedent’s son, was subsequently appointed as the
20   personal representative of Decedent for probate purposes. (Id.).
21          On November 7, 2019, the surviving Plaintiffs notified Defendants of Decedent’s
22   death. (Doc. 155 at 2). On January 28, 2020, TASC filed a Notice of Death with this Court
23   pursuant to Fed. R. Civ. P. Rule 25(a)(1). (Doc. 135).
24          A. Pascale filed his Motion for Substitution on April 27, 2020. (Doc. 155).
25   Defendants filed their responses in opposition to the motion on May 11, 2020. (Doc. 159;
26   Doc. 160). A. Pascale filed his reply on May 18, 2020. (Doc. 161).
27   ...
28   1
       A. Pascale alleges Decedent completed the MDPP program on June 9, 2018. (Doc. 155
     at 2). Defendants allege Decedent completed the program on July 5, 2018. (Doc. 159 at 2).

                                                -2-
     Case 2:18-cv-02684-EJM Document 171 Filed 06/23/20 Page 3 of 11



 1   II.    STANDARD OF REVIEW
 2          If a party dies and the decedent’s claim is not extinguished, the decedent’s successor
 3   or representative or any other party may file a motion for substitution, and the court may
 4   order substitution of a new party. Fed. R. Civ. P. 25(a)(1). A motion for substitution must
 5   be made within 90 days of notice of the death being formally filed with the court. Id.;
 6   Barlow v. Ground, 39 F.3d 231, 233 (9th Cir. 1994). Rule 25 does not restrict which party
 7   may or must file this notice. The moving party must also “serve other parties and nonparty
 8   successors or representatives of the deceased with a suggestion of death.” Barlow, 39 F.3d
 9   at 233. If the court grants the motion for substitution, and the right sought to be enforced
10   survives the decedent’s death, the action proceeds unabated. Fed. R. Civ. P. 25(a)(2).
11          A court has broad discretion to grant motions for substitution pursuant to Rule 25.
12   Fed. R. Civ. P. 25 advisory committee’s note to 1961 amendment. (“An order of
13   substitution is not required, but may be entered at any time if a party desires or the court
14   thinks fit.”). There is no requirement that the moving party demonstrate a “need to continue
15   the action.” Id. Rule 25 is generally permissively interpreted, and “[a] motion to substitute
16   made within the prescribed time will ordinarily be granted.” Fed. R. Civ. P. 25 advisory
17   committee’s note to 1963 amendment. Timely motions for substitution where the
18   decedent’s claim has not been extinguished are ordinarily denied only where such motions
19   are made long after the decedent’s death or where “circumstances have arisen rendering it
20   unfair to allow substitution.” Id.
21   III.   DISCUSSION
22          Here, A. Pascale argues that the Court should grant his Motion for Substitution
23   because: (1) the motion is timely filed; (2) he is the proper party for substitution; and (3)
24   Decedent’s constitutional claims and claims for damages survive Decedent’s death and
25   pass to his personal representative. (Doc. 155 at 2–3).
26          Defendants oppose the Motion for Substitution arguing that: (1) under Arizona law,
27   a decedent’s § 1983 claim alleging violation of his or her Fourth Amendment right to be
28   free from unreasonable search and seizure does not survive the decedent’s death; and (2)


                                                 -3-
     Case 2:18-cv-02684-EJM Document 171 Filed 06/23/20 Page 4 of 11



 1   Arizona law precludes a decedent’s personal representative from recovering the decedent’s
 2   pre-death pain and suffering damages where the decedent’s death was not causally related
 3   to the defendant’s challenged conduct. (Doc. 159 at 2; Doc. 160 at 1).
 4          The Court finds that A. Pascale’s Motion for Substitution should be granted because
 5   Decedent’s substantive claims and claim for damages have not been extinguished by
 6   Arizona’s survival statute.2
 7          A. Fourth Amendment Claim
 8          A. Pascale alleges that Defendants violated Decedent’s Fourth Amendment right to
 9   be free from unreasonable search and seizure. (Doc. 155 at 2 n.1). Further, A. Pascale
10   argues that per Arizona’s survival statute, § 1983 claims for violation of Decedent’s Fourth
11   Amendment rights are not extinguished by his death. (Id. at 3). Defendants argue that the
12   search and seizure claim is extinguished by Arizona’s survival statute as an invasion of
13   privacy claim, and therefore A. Pascale should be barred from pursuing Decedent’s Fourth
14   Amendment claim. (Doc. 160 at 2–3).
15          Pursuant to Rule 25, where a party seeks to substitute him or herself for a deceased
16   party to a suit, the decedent’s claim must not have been extinguished by his or her death.
17   Fed. R. Civ. P. 25(a)(1). Whether a § 1983 claim survives the death of the plaintiff or is
18   thereby extinguished is governed by state law. Robertson v. Wegmann, 436 U.S. 584, 590
19   (1978) (stating that state survival statutes “provide[] the principal reference point in
20   determining survival of . . . actions”). However, where state law precludes the survival of
21   a decedent plaintiff’s § 1983 claim, a federal court will treat that law as inapposite if
22   following the law “would be inconsistent with the federal policies underlying the cause of
23   action under consideration.” Id. Per Robertson, the twin policy goals of § 1983 include
24   “compensation of persons injured by deprivation of federal rights and prevention of abuses
25   of power by those acting under color of state law.” Id. at 590–91.
26          Arizona’s survival statute states that “[e]very cause of action, except a cause of
27
     2
      Defendants do not dispute that A. Pascale is the proper party for substitution or that his
28   motion was timely filed. Defendants also do not dispute that Decedent’s Fourteenth
     Amendment claim survives his death. Thus, the Court will not address these issues further.

                                                -4-
     Case 2:18-cv-02684-EJM Document 171 Filed 06/23/20 Page 5 of 11



 1   action for damages for breach of promise to marry, seduction, libel, slander, separate
 2   maintenance, alimony, loss of consortium or invasion of the right of privacy, shall survive
 3   the death of the person entitled thereto or liable therefor, and may be asserted by or against
 4   the personal representative of such person.” A.R.S. § 14-3110 (emphasis added). Only
 5   these enumerated tort claims are extinguished upon a plaintiff’s death. “Most tort actions
 6   survive under the state law.” Fernandez v. Virgillo, No. 2:12-CV-02475 JWS, 2014 WL
 7   828383, at *4 (D. Ariz. Mar. 4, 2014); see also Erickson v. Camarillo, No. CV-14-01942-
 8   PHX-JAT, 2017 WL 2335659, at *2 (D. Ariz. May 30, 2017) (“Arizona law authorizes
 9   survival of most causes of action.”). Further, this Court has held that A.R.S. § 14-3110 “is
10   not generally inhospitable to § 1983 actions.” Fernandez, 2014 WL 828383 at *4.
11          Tort claims for Fourth Amendment violations of one’s right to be free from
12   unreasonable searches and seizures are not included among those enumerated under A.R.S.
13   § 14-3110 as extinguished upon a plaintiff’s death. Defendants argue that this cause of
14   action is necessarily extinguished as an “invasion of the right of privacy.” (Doc. 160 at 3).
15   However, this argument ignores the fact that “invasion of the right of privacy” is not a
16   general category of torts under Arizona law, but rather it is a specific tort recognized by
17   Arizona courts. See, e.g., Reed v. Real Detective Pub. Co., 63 Ariz. 294, 304 (1945)
18   (recognizing that “a right of action for the invasion of the right of privacy exists”);
19   Godbehere v. Phoenix Newspapers, Inc., 162 Ariz. 335, 338 (1989). Arizona courts have
20   defined “invasion of the right of privacy” according to the definition provided in the
21   Second Restatement of Torts, which breaks the tort into four distinct cause of action:
22   intrusion on seclusion, public disclosure of embarrassing facts, false light, and
23   appropriation of one’s name or likeness. Restatement (Second) of Torts § 652A (Am. Law
24   Inst. 1977); see also Rutledge v. Phoenix Newspapers, Inc., 148 Ariz. 555, 556 n.2 (Ct.
25   App. 1986); Godbehere, 162 Ariz. 335. None of these causes of action is analogous to a
26   Fourth Amendment claim for unreasonable search and seizure.
27          Although generally, “Fourth Amendment rights are personal rights which . . . may
28   not be vicariously asserted,” Alderman v. United States, 394 U.S. 165, 174 (1969), this


                                                 -5-
     Case 2:18-cv-02684-EJM Document 171 Filed 06/23/20 Page 6 of 11



 1   Court has repeatedly acknowledged that, under Arizona law, § 1983 claims brought for
 2   violations of a decedent’s Fourth Amendment rights may survive the decedent’s death and
 3   be asserted vicariously by a substituted party, Erickson, 2017 WL 2335659 at *2; Adame
 4   v. City of Surprise, No. CV-17-03200-PHX-GMS, 2019 WL 2247703, at *2 (D. Ariz. May
 5   24, 2019). For example, in Erickson, this Court held that a mother could pursue a Fourth
 6   Amendment § 1983 claim against a law enforcement officer for excessive use of force on
 7   behalf of her deceased son. 2017 WL 2335659 at *8. And, in Sweet v. City of Mesa, this
 8   Court allowed a wife to pursue a § 1983 claim on behalf of her decedent husband’s estate
 9   for violations of the decedent’s Fourth Amendment right to be free of unreasonable
10   searches and seizures. No. CV-17-00152-PHX-GMS, 2018 WL 2464111, at *2–4, *10 (D.
11   Ariz. June 1, 2018).
12          Although this Court stated in Fernandez3 that a decedent plaintiff’s Fourth
13   Amendment claim for unlawful entry was extinguished upon his death, 2014 WL 828383
14   at *4; 2014 WL 2930749 at *5 (D. Ariz. June 30, 2014), this Court vehemently rejected
15   the Fernandez decisions in Erickson, arguing that this Court’s holding in Fernandez
16   regarding the survival of the plaintiff’s Fourth Amendment cause of action was inconsistent
17   with the twin policy goals of compensation and deterrence underlying § 1983. Erickson,
18   WL 2335659 at *5, *8. The undersigned finds Erickson’s explicit rejection of Fernandez
19   persuasive and concludes that the survival statute is not controlling
20          In Fernandez, a mother filed a § 1983 claim on behalf of her deceased son against
21   two police officers, alleging, among other claims, unlawful entry in violation of the
22   decedent’s Fourth Amendment rights. 2014 WL 828283 at *2. The Fernandez Court
23   dismissed the unlawful entry claim, finding that the decedent’s claim was extinguished by
24
     3
       This Court considered motions for summary judgment in Fernandez v. Virgillo on two
25   occasions. In the first instance, Fernandez v. Virgillo, No. 2:12-CV-02475 JWS, 2014 WL
     828383 (D. Ariz. Mar. 4, 2014), the decision cited by Defendants in their response, this
26   Court considered the plaintiff’s motion for summary judgment against the defendants. In
     its second decision, Fernandez v. Virgillo, No. 2:12-CV-02475 JWS, 2014 WL 2930749
27   (D. Ariz. June 30, 2014), this Court considered the defendants’ motion for summary
     judgment against the plaintiff. Because the Fernandez Court’s reasoning on the
28   extinguishment of the plaintiff’s Fourth Amendment claims in both instances is nearly
     identical, the Court considers the two decisions together here.

                                                 -6-
     Case 2:18-cv-02684-EJM Document 171 Filed 06/23/20 Page 7 of 11



 1   Arizona’s survival statute. Id. at *4. The Court reasoned that extinguishment was not
 2   incompatible with § 1983’s underlying compensation policy because the survival action
 3   was “not brought by [the] injured part[y himself], but rather by the executor[] of [his]
 4   estate[,]” and that § 1983’s goal of compensating those whose constitutional rights were
 5   violated does not require compensation of those filing a claim on behalf of a decedent’s
 6   estate. Id. at *4; see also Robertson, 436 U.S. at 592.
 7          In Erickson, this Court strongly disagreed with the Fernandez holding. In that case,
 8   the plaintiff was the mother of a decedent acting as personal representative of her son’s
 9   estate and filed an excessive force claim against a police officer under § 1983. Erickson,
10   2017 WL 2335659 at *1. The defendant argued that the decedent’s claim was extinguished
11   by his death. Id. at *2. The plaintiff countered that the decedent’s claim should survive
12   because A.R.S. § 14-3110 is inconsistent with the policy goals underlying § 1983. Id. at
13   *2–3. This Court agreed with the plaintiff, finding that Arizona’s survival statute was
14   inconsistent with § 1983’s underlying policies of compensation and deterrence. Id. at *5,
15   *7. In reaching this conclusion, the Court explicitly disagreed with Fernandez’s reasoning
16   that A.R.S. § 14-3110 “is not inconsistent with” the underlying policies of § 1983, id. at
17   *8, and stated that “compensatory damages in Section 1983 actions [are] ‘mandatory’ when
18   a violation is found.” Id. at *4 (citing Smith v. Wade, 461 U.S. 30, 52 (1983)). The Court
19   reasoned that “[t]he purpose of [Section] 1983 would be defeated if injuries caused by the
20   deprivation of constitutional rights went uncompensated simply because of a deficiency in
21   state tort law[,]” and that to categorically deny the survivors of a decedent recovery of
22   damages where the decedent’s constitutional rights were violated would be inconsistent
23   with § 1983’s underlying policies. Id. at *4–*5. Accordingly, this Court rejected Fernandez
24   for “declin[ing] to consider Section 1983’s compensation policy.” Id.
25          Here, A. Pascale is pursuing a § 1983 claim against Defendants for violation of
26   Decedent’s Fourth Amendment right to be free of unreasonable search and seizure.
27   Because Arizona’s survival statute allows the survival of most causes of action after a
28   decedent plaintiff’s death, because Decedent’s tort claim is not included among those


                                                 -7-
     Case 2:18-cv-02684-EJM Document 171 Filed 06/23/20 Page 8 of 11



 1   enumerated in the survival statute as necessarily extinguished upon his death, and because
 2   this Court has specifically held that Fourth Amendment causes of action survive, the Court
 3   finds that Decedent’s claim survives his death. Although Defendants argue that this Court’s
 4   decision in Fernandez requires that this Court find Decedent’s claim to be extinguished,
 5   this Court in Erickson rejected Fernandez for its failure to consider the inconsistency
 6   between A.R.S. § 14-3110 and the underlying policy goals of § 1983. Accordingly, the
 7   Court finds that the state survival statute is not controlling and the Court will allow A.
 8   Pascale to pursue Decedent’s Fourth Amendment cause of action as Decedent’s personal
 9   representative.
10          B. Damages Claim
11          A. Pascale contends that Decedent’s damages claim under § 1983 for pre-death pain
12   and suffering survives his death and can therefore be pursued by Decedent’s legal
13   representative. (Doc. 155 at 3). Defendants argue that Arizona law statutorily disallows the
14   recovery of pre-death pain and suffering damages by a substituted party where the
15   decedent’s death was not caused by the defendant. (Doc. 159 at 4). Although A. Pascale
16   acknowledges the limitation on the recovery of pre-death pain and suffering damages
17   imposed by Arizona law, he argues that because this law is inconsistent with the policy
18   goals underlying § 1983, the statute is therefore inapplicable.
19          Arizona’s survival statute precludes the recovery of a decedent plaintiff’s pre-death
20   pain and suffering damages by a substituted party. A.R.S. § 14-3110 (“[U]pon the death of
21   the person injured, damages for pain and suffering of such injured person shall not be
22   allowed.”). However, this Court has repeatedly held Arizona’s survival statute to be
23   inconsistent with § 1983’s twin goals of compensation and deterrence. See Erickson, 2017
24   WL 2335659 at *5, *8; Seawright v. Arizona, No. CV 11-1304-PHX-JAT, 2013 WL
25   452885, at *1 (D. Ariz. Feb. 6, 2013); Gotbaum v. City of Phoenix, 617 F. Supp. 2d 878,
26   885 (D. Ariz. 2008). Further, this Court has also found that the fact that a defendant’s
27   actions were not the cause of the plaintiff’s death has no bearing on whether barring
28   recovery of pre-death pain and suffering damages is inconsistent with the policy goals


                                                 -8-
     Case 2:18-cv-02684-EJM Document 171 Filed 06/23/20 Page 9 of 11



 1   underlying § 1983. Erickson, 2017 WL 2335659 at *7–8.
 2          This Court’s decision in Erickson is particularly instructive. There, the Court held
 3   that Arizona’s survival statute is inconsistent with § 1983’s underlying policies of
 4   compensation and deterrence. Erickson, 2017 WL 2335659 at *5, *7. The Court noted that
 5   “while the Arizona statute does not abate the entire survival claim, it abates damages for
 6   pre-death pain and suffering, which courts have recognized strike[s] at the very heart of a
 7   [S]ection 1983 action. . . . Absent such a remedy, the [S]ection 1983 action amounts to
 8   little more than a tort claim.” Id. at *5 (internal quotations and citations omitted). The Court
 9   therefore found that “[b]y abating recovery of pain and death suffering damages for all
10   survival actions, Ariz. Rev. Stat. § 14-3110 is inconsistent with Section 1983’s policy of
11   compensation.” Id. The Erickson Court made clear that its holding applies even “where a
12   decedent’s death is unrelated to a defendant’s allegedly wrongful conduct.” Id. at *6; see
13   also Williams v. City of Oakland, 915 F. Supp. 1074, 1077 (N.D. Cal. 1996) (rejecting
14   defendants’ argument that the decedent’s claim for damages did not survive her death
15   because the defendants’ actions did not precipitate the decedent’s death, and holding that
16   California’s survival statute was inconsistent with § 1983’s policy of compensation
17   because “[t]o deny pain and suffering damages would strike at the very heart of a section
18   1983 action.”(internal quotations and citation omitted)).
19          The Erickson Court further found that § 14-3110’s bar on pain and suffering
20   damages thwarts § 1983’s goal of deterring unlawful conduct by removing “‘the prospect
21   of a 1983 action’ reaching its conclusion” and awarding a windfall to the defendant because
22   the longer the victim lives, the higher the compensatory damages will likely be, but “if the
23   victim dies from a complication unrelated to his lawsuit, the defendant is awarded a
24   substantial windfall as the damages for pain and suffering are suddenly unrecoverable.”
25   2017 WL 2335659 at *7 (“Allowing a mere fortuity for the defendant to produce a
26   significant windfall runs contrary to Section 1983’s policy goal of deterring unlawful
27   conduct.”). “Moreover, it is not unforeseeable that a defendant may employ stalling tactics
28   that prevent a plaintiff’s expeditious recovery under the belief that with each passing day,


                                                  -9-
     Case 2:18-cv-02684-EJM Document 171 Filed 06/23/20 Page 10 of 11



 1   the plaintiff is a day closer to death[,]” and such “[p[erverse incentives . . . are inconsistent
 2   with Section 1983’s policy of deterrence . . . regardless of whether the official proximately
 3   caused a victim’s death.” Id. at *8. Thus, the Court concluded that “[u]nder Ariz. Rev. Stat.
 4   § 14-3110, it is the fact of death—regardless of the cause—that abates recovery for pre-
 5   death pain and suffering damages. Therefore, because the abatement of pre-death pain and
 6   suffering damages is often ‘tantamount to a prohibition’ of a survival claim, Arizona’s
 7   survival statute is inconsistent with the Section 1983 policy of deterrence.” Id. (internal
 8   citation omitted).
 9          Although the U.S. Supreme Court held in Robertson that Louisiana’s survival
10   statute barring the recovery of pain and suffering damages was not inconsistent with the
11   underlying policy goals of § 1983, that case is not dispositive here. 436 U.S. at 595. As this
12   Court explained in Erickson, Robertson’s very narrow holding only addressed the lack of
13   inconsistency between the federal law and a very specific state survival statute that
14   precluded recovery for pain and suffering damages where the executor of the estate did not
15   have a close familial relationship with the decedent—a situation that the Supreme Court
16   recognized would affect very few individuals. Erickson, 2017 WL 2335659 at *4. “The
17   [Supreme] Court also anticipated that a ‘different situation might well be presented . . . if
18   state law did not provide for survival of any tort actions, or if it significantly restricted the
19   types of actions that survive.’” Id. (quoting Robertson, 436 U.S. at 594). Thus, in the
20   present case, the Court finds that Robertson’s narrow holding has no bearing on whether
21   A.R.S. § 14-3110, a much broader state survival statute, is inconsistent with the policy
22   goals of § 1983. Id. at *5.
23          Defendants cite two decisions from this Court, Burns v. City of Scottsdale, No. CIV.
24   96-CV-00578-PHX, 1998 WL 35261695 (D. Ariz. Apr. 29, 1998) and Cortez v. Skol, 2017
25   U.S. Dist. LEXIS 11608 (D. Ariz. Jan. 26, 2016), which Defendants argue support a finding
26   that A.R.S. § 14-3110 is not inconsistent with the underlying policy goals of § 1983. (Doc.
27   159 at 6–7). However, this Court previously rejected both of those cases as not dispositive
28   of the issue at hand in Erickson. The Erickson Court found that Burns based its decision


                                                  - 10 -
     Case 2:18-cv-02684-EJM Document 171 Filed 06/23/20 Page 11 of 11



 1   on a misreading of the narrow holding in Robertson, and rejected Burns’ reasoning that
 2   where a substituted plaintiff is not precluded from seeking compensatory or punitive
 3   damages, the survival statute’s effect of precluding a substituted plaintiff from recovering
 4   pain and suffering damages is not inconsistent with § 1983’s compensation policy.
 5   Erickson, 2017 WL 2335659 at *6. The Erickson Court also rejected Cortez, arguing that
 6   the Cortez Court never considered the issue of whether Arizona’s survival statute was
 7   inconsistent with § 1983’s underlying policies, but rather restricted its analysis to the
 8   question of whether the defendant caused the decedent plaintiff’s death. Id.
 9          Here, although Arizona’s survival statute explicitly precludes a substituted plaintiff
10   from recovering a decedent’s pre-death damages for pain and suffering, the Court finds
11   that, pursuant to Erickson and the other decisions discussed above, to apply A.R.S. § 14-
12   3110 to deny recovery in this case would be inconsistent with the twin policy goals of
13   compensation and deterrence underlying § 1983. Further, the Arizona survival statute is
14   inconsistent with § 1983 regardless of whether Defendants’ actions precipitated Decedent’s
15   death or not. Therefore, the Court finds that A.R.S. § 14-3110 does not extinguish
16   Decedent’s damages claim for pre-death pain and suffering, and the Court will grant A.
17   Pascale’s Motion for Substitution.
18   IV.    CONCLUSION
19          Accordingly, based on the foregoing,
20          IT IS HEREBY ORDERED granting A. Pascale’s Motion to Substitute. (Doc.
21   155). Antonio Pascale, in his role as personal representative of Mark Pascale’s estate, is
22   hereby substituted for decedent Plaintiff Mark Pascale.
23          IT IS FURTHER ORDERED that the case caption of this action be amended to
24   replace “MARK PASCALE” with “ANTONIO PASCALE, as Personal Representative of
25   the Estate of Mark Pascale.”
26          Dated this 23rd day of June, 2020.
27
28


                                                 - 11 -
